Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the RCE and amendments and remarks filed on 4/08/2021.   The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 20-22, 24-32 and 34-39 are pending and claims 1-19, 23 and 33 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see communication and arguments filed 4/08/2021, have been fully considered and are not persuasive.  Applicants contend that Rhee’s communication log fails to use external information from the communication information and is not similar to the claimed “identifiying information for these users from an independent source because Applicant argues the information is not independent resource information (See remarks). The Examiner disagrees. First, the argued limitation need only identify an independent resource with information on each user and said information is independent in some way from communication information. Rhee at least “identifies” different contacts by telephone numbers in the life diary applications as they are displayed at different locations (fig. 2)  and further each user can be ranked separately based on each person’s communication and listed by name or number. Thus, categorically one telephone number is distinguished from another as independent of the other and independent from the others communication information. Nonetheless, a new ground of rejection is outlined below specifically addressing how the combination of Rhee’s contact display and Dolins independent identification of a network resource results in a combination display of both so as to assist the user in aggregating in a single location multiple network resource information in a single location. Therefore, the applicants arguments for the allow ability of the claims are not persuasive. 

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4. 	Claims 20-22, 24-32 and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhee et. al. U.S. Publication No. 20070174432  published July 26, 2007, in view of Thattai et. al. U.S. Publication No. 20080172464 filed Jan 12, 2007, in further view of Dolin et. al. U.S. Patent Publication No. 20080316925 filed June 21, 2007. 
In regard to Independent claim 20, Rhee teaches a method comprising: 
Receiving, at a computing device over a network, input identifying a set of users from a device of a first user (See Fig. 3a, input of menu to select top 6 users, or set of users). As shown in Rhee, upon selection then the system retrieves more information (e.g. message information and data Para 23, statistical data; Ranking data Para 25, in life diary application). 

    PNG
    media_image1.png
    823
    817
    media_image1.png
    Greyscale
  
retrieving, by the computing device, communication information between the first user and each user in the set of users, said communication information comprising data associated with communications the first user has had with each user over the network, said data indicating real-world and digital characteristics relating to content of each communication and delivery of each communication (See fig. 3a above and also Fig. 3B, below.) Rhee shows explicit retrieval of communication information between Borory, and Andy and Mong and Eric, etc. where the data indicates the total conversation time for example and the number of messages (See also Para 31-33). 
    PNG
    media_image2.png
    816
    681
    media_image2.png
    Greyscale
  
to retrieve communication information (See also Paras 29, 33-34 but also Para 22-23 and 40-41, as to data on communication information retrieved. Further, information gathered is that of delivered content to the device (Para 22, 24, 40, 42). 
Identifying, via the computing device, an independent network resource comprising information about each user in the set of users   (See Rhee, Life diary application (Para 23-24, 27, 31, that presents via the device an identified network resource (address book) that can be stored in an external memory (Para 22-24, 35-36) that present each of the contacts as fishes with information about each contact in the address book. The more communication with the contact the faster the fish moves or where the fish can be displayed in a different color. The storage unit 110 stores information on the receipt of SMS messages, phone calls, use of phone, mobile blogs, etc. A frequent contact is identified, as is the network origination information from which the contact messages or calls from. The life diary application (Para 35) identifies the address book as a resource that includes information about users where the content of the communications log, and address book are presented in the life diary application (See figure 2-4) and where the log shows communications came from. As shown in at least fig. 3a, Borory is labeled as a contact and identified by the phone number for the contact. Therefore, Rhee at least “identifies” a resource that has “information” about the user communicating with the device. The claim only need identify the resource. It is noted the present application 
analyzing, via the computing device, said real-world and digital characteristics of each communication, and determining via the communication device, based on said analysis and the identified network resource information, for each communication, a value of a respective user in the set of users  (See Figure 3a and 3b, the value analyzed is a number for each user (See numbers 1-6) based on number of messages communicated with the user of the device) (Para 23-24, 31; see also Para 38-43). For example, see life diary application, accessing resource (address book) fig. 2 and 4 to display a given contact as either a specific contact with correlated information from the communication log, then analyzes the information to rank the contacts and to be used in the animation fig 4 to reflect more frequent communication to a contact in the address book represented as each fish. Once again the address book, stored in external memory is as interpreted the identified network resource accessed by the life diary application to present the address book information to the diary app which then also retrieves the communication log and feeds the information in the statistical analysis unit 120 so as to present the graphical elements of the diary in figure 2-4 to reflect the relationship with another user. 
generating, via the computing device, a profile for said first user based on said communication information, said profile comprising interactive information associated each user in said set of users, said generation comprising ranking the communication information of each user based on said determined value of each user, and configuring said profile to display said ranked communication information ((See Para 22-25, the system generates a profile for each user or relationship Fig. 3b and 4, as address book and graphical information. As shown in Fig. 4, the size and color of each contact is displayed by size, color and speed in relation to the amount of communication information sent (See Para 35-36). 
receiving, via the computing device, a request to display said first user profile; and causing, via the computing device, said first user profile to be displayed in response to said request ( See Fig. 2, Para 26-28 and 42;) As Shown, a request is placed to retrieve the profile of “borory” and then is displayed.)

    PNG
    media_image3.png
    637
    747
    media_image3.png
    Greyscale

See also Fig. 4, user selects relationship from menu to display a user profile from the system where each of the users are displayed by size and color and communication activity or overall profile). 
The present application refers to a profile 108 as containing and being displayed  in a variety of ways as:
[0015] The e-mail client 102 also includes a profile 108. In the example depicted, the profile 108 is displayed as an additional panel within the e-mail client 102 positioned to the right of the inbox viewing panel 104 and the e-mail viewing panel 106. This additional panel is sometimes referred to as a side bar. In some implementations, the profile 108 can be located at the top, bottom, left side, or any other location within the e-mail client 102. In still some implementations, the profile 108 can be displayed in a stand-alone window, in a pop-up bubble displayed over a portion of the e-mail client 102, or integrated as part of one of the other viewing panels displayed by the e-mail client 102. For example, a pop up bubble containing a profile 108 can appear when an e-mail is selected in the inbox viewing panel 104, when an e-mail address or portion of text in the e-mail viewing panel 106 is selected, or when a mouse icon is moved over an e-mail address, name, icon, or portion of text. In another example, information can be integrated as part of the body of an e-mail, such as inserting a picture next to a person's name in the body of an e-mail, or inserting a person's name next to a phone number in an e-mail or attachment. 
[0016] The profile 108 can contain information relating to a sender of an e-mail, a recipient of an e-mail, the body of an e-mail, an attachment to an e-mail, or a person or topic mentioned in an e-mail. In alternate implementations, the profile 108 can contain information related to a sender, recipient, body, attachment or topic of another communication medium such as an instant message, a phone call, a text message, an Internet message board, a social network message or comment, or a voice over IP communication. The user can implicitly request information to be displayed in the profile 108 by selecting an e-mail in the inbox viewing panel 104 or selecting text within a header or body of an e-mail in the e-mail viewing panel 106. In some implementations, the profile can include additional information (e.g., derived information such as search results derived from a topic mentioned in a communication). 
 
Nonetheless, Rhee does not mention the “phrase” profile within the disclosure. While as stated Rhee, a user is displayed with contact information and picture which is under the broadest reasonable interpretation, of the claimed “ profile”, consistent with that as has been defined in the present application as sender or recipient and information about the phone call, message etc. The profile of Rhee also contain a picture next to a person’s name (See Rhee , fig 2 and in the message windows of 3b). Nonetheless, it accordance with MPEP 2111, the skilled artisan prior to the effective date of the invention would interpret the plain meaning of “profile” to not simply include just the features listed in the specification. In fact, none of the specific features appear in at least the independent claims, thus will not be interpreted to import such features. Rather, the teachings of Rhee in view of Thattai can be relied upon to show the features of a “profile based on communication information”, as claimed. 
Thattai is analogous art to the present application and to Rhee as Thattai is directed to the same problem solving area of displaying communications between a number of parties and the corresponding information (Para 2-3). Similar to Rhee, Thattai teaches a user interface that can display a set of events representing communications between a first user and other users as life events (See Thattai Para 10). Thattai teaches a management module 100, that gathers content over a network and manages relationships with other users (Para 41-42, 45-
Regarding “profiles” Thattai teaches displaying interactions with other users in a displayable view (Para 35, 40) that can comprise a number of profiles. Thattai teaches interactions with others may be expressed in a shared page consisting of persona profiles (Para 42). Thattai teaches the displayed view or shared page can contain a number of interactions from several different profiles (Para 56). Thattai teaches the page can be tailored to display different levels of communications with a user and other users (Para 63). Thattai teaches a profile can include: name, persona, status of a profile, vault status, as well as other communications information (Para 69). Further, Thattai teaches a persona profile 500 includes a particular persons user contacts, image and profile (Para 76). A persons contacts consists of profiles of other users (friends, relatives, others) and groups to which a user and 
The present application specification and claims appears to disclose “network resources” as consisting of: web search engines, people search engines, social networks, personal web pages, telephone directories, scanned business card data and company website profiles” 
the information on the independent network resource being independent from the retrieved communication information.


    PNG
    media_image4.png
    567
    731
    media_image4.png
    Greyscale

And stores the network profile separate in the user profile (Fig. 8, 850). Then the system displays for a Pat Smith, a combo page including different independent services but also contact information from friends. (See figure 11). Dolin teaches different network services can be accessed simultaneously for the user and other users (Para 21). Based on the relationship data can be retrieved by crawling data on the web or other mechanism (Para 23). Dolin teaches the data store 140 includes the communication information for each user. The network crawler uses a specific service or URL to retrieve profile data to 
Accordingly it would have been obvious to the skilled artisan at the time of the invention having the teachings of Rhee, Thattai and Dolin in front of them to specifically show on a display a profile of a user and others users exchanging communications to one another where the profile stores the combined interactions with other users and ranks said communications and where the network resource identifiers are identified for each user and are independent of the communication information. The motivation to combine Rhee with Thattai first comes from Rhee that suggests a process of analyzing the frequency of communication with a contact or relationship so as to determine priorities of communications with the user and an overall relationship with others (Para 5, 24) thus making it possible to 
With respect to dependent claims 21, Rhee teaches the method further comprising: identifying a type of platform used for each communication between the first user and each user; further ranking the communication information within said profile of the first user based on said type of platform (See platform type e.g. Text vs Email and also ranking based on number of text or email or phone calls (Para 23-24 and 40-41 and then also ranking the information (See figure 3a-3b). In the alternative, Thattai teaches communication over different platforms (Para 41-48, 57-58 and as shown in fig. 8-9). 
With respect to dependent claims 22, Rhee teaches the method wherein said data associated with communications the first user has had with each user comprises data selected from a group consisting of: times of communications, dates of communications, types of communications, volume 
With respect to dependent claims 24, Rhee teaches the method wherein said independent network resource information is selected from third party network resources consisting of: web search engines, people search engines, social networks, personal web pages, telephone directories, scanned business card data and company website profiles. (Address book (Para 36) or telephone directory). While Rhee teaches a process that is consistent with the present application examples of identifying a network resource comprising a set of users, in the alternative, Thattai teaches a user interface that can display a set of events representing communications between a first user and other users as life events (See Thattai Para 10). Thattai teaches a management module 100, that gathers content over a network and manages relationships with other users (Para 41-42, 45-47, and 52) where information is extracted and stored from network locations and resources. Thattai teaches the life map module 210, contacts database 214 are used to display events and activities with other users (Para 52, 59) shared with contacts in the contacts database. As shown, the digest (fig.5), much like that of Rhee, can display a group and overall communication activity with another user (Para 75).  Thattai teaches a profile comprises communications between a particular user and the user across a variety of communications channels (Para 4) also contains activities, events, etc. (Para 75-77, 82-99, Fig. 7-10) and between a specific set of users (Para 75-77). The contacts 504, consist of profiles. Groups 502 are those resource sources associated with a user that can include one or more user (Para 77).  Thus as shown in fig. 7, the ASP group (third party) (Para 84-84-86) is identified as a network resource (group URL) that includes information about a set of users by indicating which other users are also in the same group with the contact Geoffrey (Para 77, 86, 90, Fig. 8;).   As shown in Thattai teaches displaying a user profile of linked users (Para 12).  In culmination, Fig. 11, item 1104, the system can display the relevant Kliks or groups associated with the current user, thus identifies network resources comprising other users (Para 98-99), where the calendar reflects at least one interaction with a group. It is also noted, the interface provides a mechanism to search and identify other groups from the user (Para 99) and identify other network resources comprising sets of users.  In the alternative, Dolin expressly shows a identifier outlining different platforms for the contacts (See 

Accordingly it would have been obvious to the skilled artisan at the time of the invention having the teachings of Rhee, Thattai and Dolin in front of them to specifically show on a display a profile of a user and others users exchanging communications to one another where the profile stores the combined interactions with other users and ranks said communications and where the network resource identifiers are identified for each user and are independent of the communication information. The motivation to combine Rhee with Thattai first comes from Rhee that suggests a process of analyzing the frequency of communication with a contact or relationship so as to determine priorities of communications with the user and an overall relationship with others (Para 5, 24) thus making it possible to see or display changes in communications over time (Para 28, 30-31) and organize said information by priorities, where communications can be accessing blogs, receiving files, or other information (Para 23). Thattai is an example of the features suggested in Rhee, where Thattai also suggests a profile creator capturing embedded communications with other users  accessing content and sharing information (Para 35-36) and then displaying in a profile an analyzed set of communications relevant between the user and others (Para 56) in a life map (Para 59). Doing so allowing the user to see the context of communications with “any one user” (Para 42) that has shared (documents, communications, events) in a communication that occurred in the past, recent and current intervals between a particular user without having to search through multiple sources (Para 3) and also determine the order in which to display the context as a profile (Para 77) (See also Para 39) (Para 46, 50, 84) in a user interface (para 82-83).   The motivation to combine Rhee and Thattai with Dolan comes first from Rhee to display in a user interface communication information from each user separately in a list (fig.3a) by different identified names and numbers (resources) and from Dolin to save the user the burden of having to log into different services on different networks by 
With respect to dependent claims 25, Rhee does not teach the method wherein said input is associated with a selection of said set of users from a web page, however this feature would have been obvious to the skilled artisan at the time of the invention in view of Thattai because Thattai suggests a source of the information can be a calendar event on the web version of an email client (See Para 3).  
With respect to dependent claims 26, Rhee teaches the method wherein said input is associated with a selection of said set of users from an application program interface (See Para 35-36, Application to display contacts as related to communications or output to a user interface after analyzing contact information (Para 23, 39-43). 
With respect to dependent claims 27, Rhee teaches the method wherein said input is associated with a portion of said set of users, and said remaining portion of said set of users are identified based on the identified portion (See Fig. 3a and 3b, input can be on a specific user or top 6, and the remaining users are still identified in the timeline view 3B or in the ranked list, or as shown the list can be filtered based on conversation time or message ranking, allowing the input for a portion of said users while remaining portion are still identified based on being in the top 6, etc.). 
With respect to dependent claims 28, Rhee teaches the method wherein said first user profile comprises a search bar that enables a search for information related to the first user and each user in said set of users (See figure 4, a search function to search the address book of contacts and users, Para 36).  
With respect to dependent claims 29, Rhee teaches the method wherein said communication information for each respective user is displayed within said profile (See Fig. 2, for each user the number of messages and conversation info is displayed, upon selection). 
claims 30-32, 33-37, claims 30-32, 33-37 reflect a non-transitory computer readable medium comprising computer executable instructions that when executed comprise a substantially similar set of steps as those outlined in claims 20-22, 24-29, thus are rejected along the same rationale. (See also device, memory and system (Rhee 21-23 and 37). 
With respect to claims 38-39, claims 38-39 reflect a device comprising a non-transitory computer readable medium comprising computer executable instructions that when executed comprise a substantially similar set of steps as those outlined in claims 20-22, 24-29, thus are rejected along the same rationale. (Para 21-23, and 37). 
 A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image5.png
    293
    1855
    media_image5.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179